Judgment rendered on December 14, 1964, convicting defendant, on his plea of guilty, of grand larceny in the first degree and sentencing him to a term of not less than four years nor more than five years, unanimously modified, on the law and the facts and in the exercise of discretion, to the extent of reducing the sentence to a term of not less than two and one-half years nor more than five years, and, as so modified, the judgment is affirmed. Defendant’s arguments are not persuasive. However, in view of his substantial co-operation with the Government in a recent prosecution in the Federal courts, and after consideration of the recommendations of the District Attorney of New York County and the United States Attorney for the Southern District of New York, a reduction of sentence to the extent above directed is deemed consonant with the public interest and interests of justice. Concur — Botein, P. J., Breitel, Rabin, Eager, and Bastow, JJ.